                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION


GREGORY STRAUGHTER,                             §
                                                §
                                                §   CIVIL ACTION NO. 6:17-CV-00041-RC
              Plaintiff,                        §
                                                §
v.                                              §
                                                §
ATHENS     TEXAS    HENDERSON                   §
COUNTY JAIL, BOTIE HILLHOUSE,                   §
SHERIFF;   MICHAEL    STARKEY,                  §
CAPTAIN; BRYAN TOWER, MAJOR;
AND    FNU   BLAKE,   MEDICAL
SUPERVISOR;


              Defendants.

               ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

       Plaintiff Gregory Straughter initiated this civil action on January 19, 2017. The case was

referred to United States Magistrate Judge John D. Love, who issued a Report and

Recommendation recommending that the case be dismissed for failure to obey a court order and

failure to prosecute. (Doc. No. 7.) The Report and Recommendation was sent to Plaintiff at his

address of record and returned as undeliverable and unable to forward. (Doc. No. 8.) Plaintiff has

not updated his address with the Court. Plaintiff has not filed any objections to the Report

and Recommendation.

       Therefore, the Court hereby adopts the findings and conclusions of the Magistrate Judge

as the findings and conclusions of the Court. It is accordingly ORDERED that the complaint is

hereby DISMISSED WITHOUT PREJUDICE. It is further ORDERED that any motion not

previously ruled on is DENIED.
            So ORDERED and SIGNED February 2, 2019.




                                                      ____________________________
